Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/23/2021.
Claims 2 and 4-9 have been amended. No claims have been newly added or newly canceled.
Claims 2 and 4-23 are currently pending.
Claims 4, 5, 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/06/2020.
Claims 2 and 6-14 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 6-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation).
The claims are drawn to a method for evaluating the in vitro efficacy of an active agent or formulation in reducing the effects of dehydration on children’s skin comprising a) growing a reconstructed skin model under drying conditions, with model obtained from a skin of a child; b) contacting an active agent or formulation with a reconstructed skin model of a), measuring the expression level of at least one biological marker in the skin model of step b) and evaluating the efficacy of the active agent or formulation as a function of the level of step c).
Regarding claim 2, Msika teach methods comprising steps of obtaining a skin sample from a child wherein the cells have been obtained from a subject affected by a skin disorder, contacting an agent with the skin sample, measuring the level of expression of at least one biological marker (pages 12-13, para 203-231). The skin disorder includes dry skin (page 12 para 203) and reconstructed skin models are used (page 13 para 227). The cells of the reconstructed skin model are exposed to an air/liquid interface for 5 or 9 days (incubated) (page 13 para 227) and exposure to air will cause drying of cells and thus is deemed to be a drying condition.
Regarding claims 6 and 7, Msika teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119).
Regarding claims 8 and 9, Msika teach wherein the lipid marker is ceramide (page 6 para 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (page 6 para 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (page 6 para 97). The metabolic markers include NMF (page 7 para 119).
Regarding claim 10, Msika teach wherein the skin sample comes from a donor that includes newborns, infants and children between 2 and 16 years (pages 9-10 para 134).
Regarding claim 11, Msika teach wherein the skin comes from skin having the phototype I,II,III,IV,V,or VI (page 2 para 21).
Regarding claims 12-13, Msika teach wherein the reconstructed skin model includes skin tissue explants, suspended skin cell cultures, monolayer, bilayer, reconstructed skin cultures and reconstructed mucosal cultures (page 3 para 51).
Regarding claim 14, Msika teach wherein the model comprises at least fibroblasts and/or keratinocytes (page 3 para 55).
Therefore the teaching of Msika anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation).
Regarding claims 7-8, Msika teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119). Msika teach wherein the lipid marker is ceramide (page 
While Msika do not specifically describe a single embodiment that includes all the claimed biomarkers together with the NMF marker, Msika would have rendered the claimed combination of biomarkers an obvious choice because Msika do indicate that all the claimed biomarkers are desirable and beneficial for use in their method.
Therefore the teaching of Msika renders obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Msika discloses growing a reconstructed skin model under conditions that are considered “normal” and that do not qualify as “drying conditions” as recited in claim 2. 
This is not found persuasive. The claims do not require abnormal conditions be present. Applicant’s definition of “drying conditions” states that it “refers to any condition which causes water to leave the skin. The drying conditions according to the invention are thus conditions which cause a normally hydrated children’s skin model to become 
In the current case, Msika uses the skin model as described by Poumay et al (Arch Dermatol Res, 296(5) 203-211, 2004). Neither Msika nor Poumay indicate a specific relative humidity is used in their skin models. Poumay do indicate that their cells are exposed to a humidified atmosphere prior to being exposed to the air-liquid interface by removing the culture medium in the upper compartment of the insert of the multiwall (page 204 last paragraph to page 205 first paragraph). This removal of the culture medium in the upper compartment to expose the cells in the upper compartment to the air is deemed to be incubation in drying conditions as required by Applicant’s definition for “drying conditions”. The cells exposed to the air/liquid interface would be exposed to less humidity than those submerged in culture medium. Poumay indicates that this air-liquid interface allows them to obtain stratified cultures with characteristics of the epidermis (page 205 first paragraph).
Applicant argues that the 132 Declaration of Dr. Caroline Baudouin provides evidence that a person of ordinary skill in the art (POSITA) would understand that the cultures disclosed by Msika were performed at a relative humidity above 99% and that these are not “drying conditions”. Applicant asserts that the declaration states that culture at the air/liquid interface does not cause drying of the cells because liquid is still present at the interface and that cultures at the air/liquid interface are always performed at a relative humidity above 98%. Applicant points to Honegger as evidence that 98% humidity is necessary for cultures at the air/liquid interface.

Applicant argues that drying conditions according to the invention are conditions in which the relative humidity in the atmosphere is lowered relative to the usual skin cell culture conditions. More preferably, the relative humidity in the atmosphere is 50% or lower. Applicant asserts that Msika fails to satisfy all the limitations of claim 2.
This is not found persuasive. Neither the claims nor the definition for “drying conditions” provided by Applicant on page 4 of their Specification require a specific relative humidity. Msika uses the skin model as described by Poumay et al (Arch Dermatol Res, 296(5) 203-211, 2004-also cited on IDS filed 12/17/2018). Neither Msika nor Poumay indicate a specific relative humidity is used in their skin models. Therefore the teaching of Msika meet the limitations of the invention as claimed.
Applicant argues that the declaration contains test data showing unexpected results. Applicant asserts that specifically Example 2 shows results of incubation under drying conditions as in claim 2 versus normal conditions as in Msika and shows in table 
This is not found persuasive. First, the claims are rejected under 35 USC 102 which cannot be overcome by evidence of unexpected results. Second, even if the claims were rejected under 35 USC 103, this evidence is not commensurate in scope with the claims as explained above the claims do not require a specific relative humidity or abnormal humidity condition based on the definition Applicant has provided for drying conditions on page 4 of their Specification.
The Declaration of Dr. Caroline Baudouin under 37 CFR 1.132 filed 02/23/2021 is insufficient to overcome the rejection of claims 2 and 6-14 based upon Msika as set forth in the last Office action because:  the evidence is not deemed to be commensurate in scope with the claims as described above nor does the evidence show that the results are unexpected in view of the prior art.
In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." In re Susi, 440 F.2d 442, 169 USPQ In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632